     2:19-cv-01136-DCC       Date Filed 08/25/20     Entry Number 21   Page 1 of 6




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF SOUTH CAROLINA
                             CHARLESTON DIVISION

Timothy M. White,                   )             C/A No. 0:19-cv-01136-DCC
                                    )
                       Plaintiff,   )
                                    )
v.                                  )             OPINION AND ORDER
                                    )
Andrew Saul, Commissioner of Social )
Security,                           )
                                    )
                       Defendant. )
________________________________ )


      This matter comes before the Court on Defendant’s Objections to the Magistrate

Judge’s Report and Recommendation (“Report”), which recommended reversing the

decision of the Commissioner of Social Security (“Commissioner”) and remanding the

case to the Commissioner for further administrative proceedings consistent with the

Court’s ruling. ECF Nos. 17, 18. Having considered the parties’ briefing and all relevant

law, the Court OVERRULES Defendant’s Objections and ADOPTS the Magistrate

Judge’s Report for the reasons that follow.

                                    BACKGROUND

      Plaintiff brought this action pursuant to 42 U.S.C. §§ 405(g) and 1383(c)(3),

seeking judicial review of the Commissioner’s final decision denying his claims for

Disability Insurance Benefits (“DIB”) and Supplemental Security Income (“SSI”). Plaintiff

filed applications for both DIB and SSI on October 8, 2015, alleging disability beginning

September 1, 2015 due to “feet issues,” high cholesterol, and high blood pressure. (R.

90, 103). Plaintiff's applications were denied initially and on reconsideration. (R. 102,

115, 133, 148). Plaintiff requested a hearing before an Administrative Law Judge (“ALJ”),

                                              1
     2:19-cv-01136-DCC       Date Filed 08/25/20     Entry Number 21      Page 2 of 6




which was held on January 8, 2018. The ALJ denied Plaintiff's application in a decision

issued July 31, 2018. (R. 15–30). The Appeals Council denied Plaintiff's request for

review on March 25, 2019, making the ALJ’s denial the final decision of the

Commissioner. (R. 1–3).

       Plaintiff filed suit in this Court on April 18, 2019. ECF No. 1. In accordance with

28 U.S.C. § 636(b) and Local Civil Rule 73.02 (D.S.C.), this matter was referred to a

United States Magistrate Judge for pre-trial handling. On June 30, 2020, Magistrate

Judge Mary Gordon Baker issued her Report recommending that the decision of the

Commissioner be reversed and remanded.            ECF No. 17.     On July 14, 2020, the

Commissioner filed Objections to the Report. ECF No. 18. Plaintiff filed a Response on

July 21, 2020. ECF No. 19. The Commissioner’s Objections and the Magistrate Judge’s

Report are now before the Court.

                                STANDARD OF REVIEW

       The Magistrate Judge makes only a recommendation to this Court.                  The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with this Court. Mathews v. Weber, 423 U.S. 261, 270–71 (1976).

The Court is charged with making a de novo determination of only those portions of the

Report that have been specifically objected to, and the Court may accept, reject, or modify

the Report, in whole or in part. 28 U.S.C. § 636(b)(1).

       The role of the federal judiciary in the administrative scheme established by the

Social Security Act (“the Act”) is a limited one. Section 205(g) of the Act provides, “[t]he

findings of the Secretary as to any fact, if supported by substantial evidence, shall be

conclusive . . . .”   42 U.S.C. § 405(g).        “Substantial evidence has been defined



                                             2
     2:19-cv-01136-DCC       Date Filed 08/25/20     Entry Number 21      Page 3 of 6




innumerable times as more than a scintilla, but less than preponderance.” Thomas v.

Celebreeze, 331 F.2d 541, 543 (4th Cir. 1964). This standard precludes a de novo review

of the factual circumstances that substitutes the court’s findings for those of the

Commissioner. Vitek v. Finch, 438 F.2d 1157 (4th Cir. 1971). The court must uphold the

Commissioner’s decision as long as it was supported by substantial evidence and

reached through the application of the correct legal standard. Johnson v. Barnhart, 434

F.3d 650 (4th Cir. 2005). “From this it does not follow, however, that the findings of the

administrative agency are to be mechanically accepted. The statutorily granted right of

review contemplates more than an uncritical rubber stamping of the administrative

action.” Flack v. Cohen, 413 F.2d 278, 279 (4th Cir. 1969). “[T]he courts must not

abdicate their responsibility to give careful scrutiny to the whole record to assure that

there is a sound foundation for the [Commissioner’s] findings, and that his conclusion is

rational.” Vitek, 438 F.2d at 1157–58.

                                      DISCUSSION

       The Magistrate Judge recommended that the Court reverse and remand the

Commissioner’s decision due to the ALJ’s inadequate consideration of Plaintiff’s use of

crutches in determining his Residual Functional Capacity (“RFC”).          Specifically, the

Magistrate Judge found that the ALJ “wholly disregarded” medical documentation

showing Plaintiff’s need for an assistive device and failed to determine whether Plaintiff’s

crutches were medically required.

       The Commissioner’s brief makes no argument against the necessity of considering

medically required assistive devices in fashioning a claimant’s RFC.           Rather, the

Commissioner argues that because Plaintiff’s crutches were not medically required, the



                                             3
     2:19-cv-01136-DCC        Date Filed 08/25/20     Entry Number 21       Page 4 of 6




ALJ was under no obligation to consider them or to incorporate them into the RFC. ECF

No. 18 at 2–3 (citing Sanford v. Saul, C/A No. 5:18-cv-02886-KDW, 2020 WL 633743, at

*9–11 (D.S.C. Feb. 11, 2020) (collecting cases in which the ALJ did not err by non-

consideration of medically unnecessary assistive devices); SSR 96-9p, 1996 WL 374185,

at *5, 7 (listing only “medically required” hand-held assistive devices under the guidelines

for evaluating a claimant’s ability to do less than a full range of sedentary work)). The

relevant Ruling provides:

       To find that a hand-held assistive device is medically required, there must
       be medical documentation establishing the need for a hand-held assistive
       device to aid in walking or standing, and describing the circumstances for
       which it is needed (i.e., whether all the time, periodically, or only in certain
       situations; distance and terrain; and any other relevant information). The
       adjudicator must always consider the particular facts of a case. For
       example, if a medically required hand-held assistive device is needed only
       for prolonged ambulation, walking on uneven terrain, or ascending or
       descending slopes, the unskilled sedentary occupational base will not
       ordinarily be significantly eroded.

SSR 96-9p, 1996 WL 374185, at *7.

       Here, the Commissioner presents two distinct but interrelated arguments

supporting the adequacy of the ALJ’s analysis. First, the Commissioner argues that

Plaintiff did not provide any medical documentation “describing the circumstances for

which [the assistive device] is needed,” and thereby failed to meet the Ruling’s threshold

standard. ECF No. 18 at 3 (quoting SSR 96-9p, 1996 WL 374185, at *7). The Court

cannot agree. The February 17, 2016, prescription from Pelham Medical Center for

“[c]rutches with crutch walking education” could arguably meet the required standard,

although perhaps not explicitly so. (R. 747). However, the October 2, 2017, plan of




                                              4
     2:19-cv-01136-DCC        Date Filed 08/25/20     Entry Number 21       Page 5 of 6




treatment prescribed by Wayne Franklin Sease, Jr., MD is quite clear about the

circumstances for which Plaintiff’s crutches are required. It reads as follows:

       42 year-old with concern clinically initially for some underlying osteoarthritis
       but degenerative meniscal tear, now with some worsening after this therapy
       and relatively poor response to his injection. I am concerned that he may
       have a stress related injury and fracture of his knee. Significant period of
       prolonged rest or potentially a surgical opinion if indeed he has a piece of
       the degenerative meniscus that is loose. MRI to look at the integrity of that
       meniscus and the degree of bone bruising. In the interim I am going to keep
       him consistently nonweight bearing crutches until we see him back. May
       consider use of unloader brace or hinged knee brace.

(R. 859) (emphasis added). The plain language of this prescription establishes that (1)

crutches were prescribed for Plaintiff’s knee, specifically for osteoarthritis, degenerative

meniscal tear, and possible fracture, and (2) the crutches were prescribed for

“consistent[]” use, i.e., in all situations and at all times. Therefore, this Court agrees with

the Magistrate Judge that Plaintiff provided sufficient medical documentation of the

circumstances for which his prescribed crutches were needed.

       Second, the Commissioner argues that the ALJ considered and discussed

substantial evidence of record that Plaintiff’s crutches were medically unnecessary and

that her discussion constituted an adequate explanation of her findings. Once again, the

Court disagrees. Although the ALJ discussed various pieces of evidence suggesting that

Plaintiff was able to walk without an assistive device and without difficulty, she did not

explicitly connect that evidence to any determination about the medical necessity of

Plaintiff’s crutches. It is possible that the ALJ made such a determination and that such

a determination, if made, would be supported by substantial evidence. But the ALJ was

under an obligation to “build an accurate and logical bridge from the evidence to [her]

conclusion.” Monroe v. Colvin, 826 F.3d 176, 189 (4th Cir. 2016). The record contains

                                              5
     2:19-cv-01136-DCC        Date Filed 08/25/20    Entry Number 21      Page 6 of 6




conflicting evidence regarding the medical necessity of Plaintiff’s crutches. Resolution of

this issue was particularly essential because the vocational expert testified that Plaintiff

would be unable to perform sedentary work if he needed to use crutches while standing

and walking. (R. 54). Without a more detailed explanation, the Court is simply unable to

determine whether the ALJ adequately considered Plaintiff’s use of crutches or whether

she made any finding about their medical necessity in developing Plaintiff’s RFC. Such

ambiguity “frustrate[s] meaningful review” and warrants remand. Monroe, 826 F.3d at

188 (citation omitted); see also Brown v. Colvin, C/A No. 1:15-cv-03686-SVH, 2016 WL

3355630, at *10 (D.S.C. June 17, 2016) (ALJ’s failure to determine whether Plaintiff’s

cane was medically necessary “resulted in an RFC finding that was not supported by

substantial evidence”); Hamlin v. Colvin, C/A No. 8:12-cv-03601-RMG-JDA, 2014 WL

587464, at *14 (D.S.C. Jan. 23, 2014), Report adopted by 2014 WL 588073 (D.S.C. Feb.

14, 2014), (recommending remand where the ALJ failed to resolve “conflicting evidence

regarding whether Plaintiff’s cane was medically necessary”). The Commissioner’s

objection is therefore overruled.

                                      CONCLUSION

       For the reasons set forth above, the Court ADOPTS the Report and REVERSES

the decision of the Commissioner.        This case is hereby REMANDED for further

proceedings consistent with this Opinion.

       IT IS SO ORDERED.

                                                        s/ Donald C. Coggins, Jr.
                                                        United States District Judge
August 25, 2020
Spartanburg, South Carolina




                                             6
